Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments made on 02/12/2021 for application 16/201507.
Claims 1, 2, 9, and 15 have been amended.
Claims 7, 13, and 19 have been canceled.
Claims 1-6, 8-12, 14-18, and 20 are currently pending and have been examined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al. (US 2013/0304512 A1) in view of Romeo (US 2014/0278535 A1).

As per claim 9 method comprising:
Seshadri teaches: 
storing, in a storage device, a medication record associated with a patient identifier, the medication record including at least one health care facility associated with the patient identifier and a date and a time of a medical appointment at a health care facility Para. 22, 23, and 35 wherein patient record including medications and allergies is stored and associated with a patient identifiers. Seshadri does not explicitly teach however Romeo teaches date and a time of a medical appointment as seen in Par. 4-6);
Seshadri further teaches:

converting, by a health care facility computing system data mapper, medication information received from the patient’s client computing device to a format used by the health care facility computing system (Para. 42 and 47) ;
transmitting, via the network interface, the converted received medication information over a network to a health care facility computing system if upload of the received medication information is enabled by health care facility computing system interface logic within a time period prior to the date and time of the medical appointment (Para. 21, 31, and Fig. 1 wherein data can be uploaded and shared with the medical providers is taught. Seshadri does not explicitly teach wherein information is uploaded within a time period prior to the date of the medical appointment however Romeo teaches in Para. 103 wherein “scheduling information can be uploaded by the various medical offices or practices to clinic 81 as the appointments are scheduled (or in batches thereafter) and clinic 81 can be configured to store the schedule information and retrieve the patient information for the scheduled appointments without the need for a separate schedule to be sent from the medical offices to the clinic 81.  As a further example, the data management system that clinic 81 can be configured to search the database for a listing of patients have an appointment scheduled for a particular medical 
Seshadri further teaches:
transmitting, via the network interface, reconciled medication information for the patient identifier received from the health care facility computing system to the patient’s client computing device (Fig. 1, Para. 3 and 31-32).
It would have been obvious to one of ordinary skill at the time of filling to combine the communication and sharing of medication information as taught in Seshadri with the uploading of data within a specific time frame as seen in Romeo. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 10, Seshadri teaches the method of claim 9, wherein the reconciled medication information includes a reconciliation date, a name of the health care facility, medication reconciliation and a name of a clinician that performed the medication reconciliation (Para. 23, 31-32 and 35).

As per claim 11, Seshadri teaches the method of claim 9, wherein the medication information includes a medication name, a dosage for the medication name, a reason for the medication name, and an Electronic Health Record identifier assigned by the health care facility to the patient identifier (Para. 23, 31-32, and 35).

As per claim12, Seshadri teaches the method of claim 11. Seshadri does not explicitly teach however Romeo teaches wherein the medication information includes a route to take a medication (Para. 74 wherein medication dosages is taught). The motivation to combine references is the same as seen in claim 9.

As per claim14, Seshadri teaches the method of claim 9, wherein the storage device to store an account for the patient identifier, the account associated with the client computing device (Para. 23, 31-32, and 35).

Claims 1-6, 8, 15-18, and 20 recite similar limitations as seen in the claims above and hence are rejected for similar rationale as seen above.

Response to Arguments

Applicant's arguments with respect to the rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN

Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686